Citation Nr: 0842502	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for claimed allergic 
rhinitis.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss (BHL).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active service from November 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision 
denying service connection for claimed allergies and 
tinnitus, and a June 2006 RO rating decision denying service 
connection for claimed BHL.  

In a January 2008 rating decision, the RO granted service 
connection for tinnitus.  Thus, the issue is not presently 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  

Following the Board hearing the appellant submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated allergic rhinitis is show to 
have been manifested during active service.  

3.  The veteran currently is not shown to have a right or 
left ear hearing disability for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by allergic rhinitis is due to disease 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for allergic rhinitis.  

In May 2006, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the June 2006 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The May 2006 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The May 2006 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The Board finds that the RO's letter satisfies the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in December 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In the May 2006 letter cited above, the RO advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The veteran was afforded a VA examination in December 2006 
for the express purpose of determining whether his claimed 
BHL was due to military service.  The Board accordingly finds 
no reason to remand for further examination.  

Finally, the veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.  
Following the hearing, the veteran submitted additional 
documentary evidence, which has been included in the record.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  


Service Connection for Claimed Allergic Rhinitis

In this case, the veteran has been competently diagnosed with 
allergic rhinitis.  Therefore, the first element of a service 
connection claim, evidence of a current disability is met.  
See Shedden, 381 F.3d at 1167.  

However, a veteran seeking service connection must establish 
not only the existence of a present disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In that regard, the veteran's service treatment record (STR) 
includes a September 1971 treatment note in which the veteran 
complained of having a runny nose for four days with a cough 
(diagnosed as a cold).  In April 1971, a progress note shows 
the veteran complaining of sinus drainage and bloody nose 
lasting for two weeks.  The veteran's May 1972 discharge 
examination reveals no notations of ear, nose or throat 
trouble.  

To determine the likely etiology of his allergic rhinitis, 
the veteran underwent a VA examination in December 2006.  The 
VA examiner  reviewed the claims file, documented a relevant 
medical history, recorded the veteran's current complaints, 
and performed a physical examination.  

The VA examiner diagnosed allergic rhinitis.  Further, he 
opined that, since the veteran reported upon entrance such 
symptoms as postnasal drip, nose bleeds, frequent colds, and 
hayfever, all of which are consistent with allergic rhinitis, 
the current allergic rhinitis existed prior to service.  

The VA examiner also opined that no evidence shows that the 
allergic rhinitis was permanently aggravated beyond its 
normal progression during the veteran's active service.  In 
conclusion, the veteran's current allergic rhinitis was noted 
to have begun before service and persisted through service.  

At this point, the Board notes that this medical opinion 
clearly states that the veteran's current allergic rhinitis 
was present during service.  Although the examiner opined 
that the disorder existed prior to service, this conclusion 
was based on the veteran's own account of preexisting 
symptoms, which alone cannot rebut the presumption of 
soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (a 
veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment).  

Therefore, on this record, the Board cannot find that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  

The record on appeal also includes an August 2006 letter from 
a registered nurse, AW, from the veteran's primary VA medical 
center (VAMC).  AW explained that the veteran was, at that 
time, under the care of the VAMC's Primary Care Yellow Clinic 
for a history of chronic rhinitis dating back 35 years to the 
veteran's military service.  

AW provided a second letter in September 2008.  It was opined 
that, based on her review of the veteran's STR, his disorder 
was aggravated by active service beyond its normal 
progression.  It was also noted that the veteran denied 
having a history of the disorder prior to service.  

Although AW phrased her opinion using the terminology of a 
preexisting condition, she also noted that the veteran denied 
having the disorder prior to service.  

Therefore, the Boards concludes that AN's opinion is simply 
stating that the veteran's disorder was present during 
service and was made worse by the conditions and 
circumstances of his service.  

For these reasons, the Board finds that the medical evidence 
of record establishes that the veteran's current disorder was 
present during service.

Moreover, at his hearing, the veteran testified that he 
worked on generators during service that exposed him to fumes 
each day.  The veteran stated that this caused frequent 
headaches, nasal problems and sinus problems.  The veteran 
also asserted that his symptoms have continued since service.  

The record on appeal also includes statements from the 
veteran's sisters and mother asserting that they did not know 
the veteran to have such symptoms until he entered service.  

The Board notes that laypersons are competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

Based on this record, the Board finds the evidence to be at 
least in a state of relative equipoise in showing that the 
current allergic rhinitis was due to disease that was 
manifested in service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.    

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the allergic rhinitis 
disorder is warranted.  


Entitlement to Service Connection for Claimed BHL

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Also, service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss (SNHL), 
where demonstrated to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The threshold 
for normal hearing is between 0 and 20 decibels; a higher 
threshold shows some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  

Here, the record includes a private audiological evaluation 
from November 2005.  The audiologist reported right ear 
hearing threshold acuity of  0 dB at 500 Hertz,  5 dB at 1000 
Hertz, 5 dB at 2000 Hertz, 20 dB at 3000 Hertz, 35 dB at 4000 
Hertz.  Left ear hearing acuity was 0 dB at 500 Hertz, 0 dB 
at 1000 Hertz, 0 dB at 2000 Hertz, 15 dB at 3000 Hertz, and 
20 dB at 4000 Hertz.  Speech recognition scores were not 
provided.  

The audiologist diagnosed normal hearing for speech sounds 
bilaterally, essentially normal hearing for high pitch sounds 
left ear, and a mild loss for high pitch sounds right ear.  
The audiologist did not provide an opinion on the likely 
etiology of the diagnosed hearing loss.  

Also, in December 2006, the veteran underwent a VA 
audiological evaluation.  The audiologist reported right ear 
hearing threshold acuity of 5 dB at 500 Hertz, 5 dB at 1000 
Hertz, 10 dB at 2000 Hertz, 30 dB at 3000 Hertz, 35 dB at 
4000 Hertz.  Left ear hearing acuity was 5 dB at 500 Hertz, 
10 dB at 1000 Hertz, 10 dB at 2000 Hertz, 20 dB at 3000 
Hertz, and 35 dB at 4000 Hertz.  Speech recognition scores 
were 94 percent bilaterally.  

The audiologist diagnosed slight sensorineural hearing loss 
(SNHL) in the right ear.  The audiologist also opined that 
the veteran's BHL had its onset after the veteran's period of 
service, since hearing loss occurs at the time of the 
incident and the veteran's STR show hearing within limits on 
induction and unchanged on discharged.  

The record also includes the results of a second private 
audiological evaluation from October 2007.  The audiological 
provided graphical representations of audiometric data, which 
neither the Board nor the RO may interpret.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  

However, the audiologist provided a diagnosis of mild high-
frequency SNHL bilaterally with "good" discrimination.  The 
audiologist did not provide an etiology opinion, but noted 
that the veteran's service entrance audiogram was normal and 
that there was a "definite loss in December of last year," 
indicating noise exposure sometime in the interim.  

Based on these audiological evaluations, the claim of service 
connection must be denied.  See 38 C.F.R. § 3.385.  
"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (citation omitted).  

The veteran asserted that this his current bilateral hearing 
loss is due solely to working on loud generators during eight 
to ten hours shifts in service, which would leave his ears 
buzzing and ringing at the end of the shifts.  However, 
because current hearing loss disability has not been shown in 
either ear as defined in the regulations, the Board does not 
reach the additional questions of in-service injury, 
including acoustic trauma, or relationship of current hearing 
loss to service.  

In conclusion, because a careful review of the entire record 
shows no current bilateral hearing loss disability for VA 
compensation purposes, service connection for bilateral 
hearing loss is not warranted.  


ORDER

Service connection for allergic rhinitis is granted.  

The claim of service connection for bilateral hearing loss is 
denied under the law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


